Citation Nr: 1542723	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a higher rate of special monthly Dependency and Indemnity Compensation (DIC) based on the need for aid and attendance.  


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to July 1953.  He died in October 1978.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  

The appellant was sent a letter by the Board on August 27, 2015 in which she was told that in order to appoint her daughter as her attorney-in-fact for her appeal, as she had previously indicated that she wished to do, she needed to fill out and submit an enclosed VA Form 21-22a, as required by law.  She was given 30 days from the date of the letter to respond and told that, if no response was received within 30 days, the Board would assume that she wished to represent herself and would resume review of the appeal.  A timely response was not received.


FINDINGS OF FACT

1. The Veteran served on active duty from August 1951 to July 1953.  

2.  The appellant was awarded DIC benefits effective October 1, 1978 and aid and attendance benefits effective December 6, 2010.

 3. The appellant is already receiving increased special monthly DIC based on the need for aid and attendance, which is the maximum rate under the law.


CONCLUSION OF LAW

The criteria for entitlement to a higher rate of special monthly DIC based on the need for aid and attendance are not met.  38 U.S.C.A. §§ 107, 1311 (West 2002); 38 C.F.R. §§ 3.40, 3.42, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise an appellant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist an appellant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

Because this claim is limited to statutory interpretation, the notice provisions do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Further, it involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

DIC is a monthly payment made by the VA to a surviving spouse, child, or parent because of the Veteran's service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5 (2014). 

The amount of DIC paid to a surviving spouse is determined by statute.  See 38 U.S.C.A. § 1311.  The monthly rate fluctuates slightly from time to time to reflect inflation.  38 U.S.C.A. § 1311(a)(1).

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. § 1311 (West 2002), 38 C.F.R. § 3.351 (2014).
The Veteran died in 1978, and the appellant was awarded DIC benefits effective on October 1, 1978.  In the January 2011 decision on appeal, the RO granted entitlement to special monthly DIC based on a need for aid and attendance, effective December 6, 2010, the date of her claim for this benefit.  By a letter dated in January 2012, the appellant was notified of her monthly entitlement amount.  She filed a notice of disagreement, contending she is entitled to a higher monthly rate, essentially asserting that her special monthly rate of DIC does not cover her medical and other monthly expenses.

The evidence reflects that the appellant is already in receipt of the highest rate of special monthly DIC, based on her need for aid and attendance.  As this is the maximum rate payable under the law, a higher rate of special monthly DIC based on the need for aid and attendance must be denied.  38 U.S.C.A. § 1311(c),(d). 

In a case such as this, where the law, and not the evidence, is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appellant's claim for an increased rate of special monthly DIC based on the need for aid and attendance is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


